On State’s Motion- to Reinstate Appeal
WOODLEY, Judge.
A supplemental transcript has been forwarded to this Court which contains the judgment upon the jury’s verdict assessing a term of five years, and a sentence ordering appellant’s confinement in the penitentiary for five years. The appeal is therefore reinstated.
No statement of facts accompanies the record and there are no bills of exception.
The sentence failed to apply the indeterminate sentence law. It will be reformed so as to order appellant’s confinement for a term of not less than two years nor more than five years.
As reformed, the judgment is affirmed.